COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        In re John Anthony Buchanan

Appellate case number:      01-20-00128-CR

Date Motion Filed:          July 7, 2020

Party Filing Motion:        Relator, John Anthony Buchanan


      It is ordered that the motion for en banc reconsideration is denied. See TEX. R.
      APP. P. 41.2(c), 49.7.


Judge’s signature: ____/s/ Sherry Radack____
                    Acting individually  Acting for the Court

En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly,
Goodman, Landau, Hightower, Countiss, and Adams.

Date: __August 18, 2020____